Citation Nr: 1727922	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-18 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to increased disability ratings for a T-8 compression fracture with degenerative joint disease (DJD), diffuse thoracic spondylosis, and degenerative disc disease (DDD), rated 40 percent prior to April 13, 2012, and from June 1, 2012, to January 31, 2014 (excluding the period from April 13, 2012, to May 31, 2012, for which the Veteran was in receipt of a temporary total rating under 38 C.F.R. § 4.30), 10 percent from February 1, 2014, to December 22, 2015, and 40 percent as of December 23, 2015.  

2.  Entitlement to an increased disability rating for intervertebral disc syndrome (IVDS) of the right lower extremity associated with a T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, rated 10 percent prior to February 1, 2014, and noncompensable from February 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to March 1978 and from January 1985 to March 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction rests with the VA RO in Winston-Salem, North Carolina. 

The Veteran filed a Notice of Disagreement with the June 2011 rating decision that denied evaluations in excess of (a) 40 percent for T8 spine fracture and (b) 10 percent for right lower extremity in December 2011.  She subsequently underwent surgery for her back disabilities.  In a March 2013 rating decision by the Agency of Original Jurisdiction (AOJ), the Veteran was awarded a temporary 100 percent evaluation, effective April 13, 2012, through May 31, 2012, based on surgical convalescence.  In May 2013, the AOJ proposed to decrease the Veteran's disability rating for her T-8 compression fracture from 40 percent to 10 percent, and her disability rating for IVDS of the right lower extremity from 10 percent to noncompensable.  The AOJ effectuated that reductions in a November 2013 rating decision, effective February 1, 2014.  In a June 2015 Board remand decision, it was noted that because the disability ratings assigned were not the maximum ratings available for the entire period on appeal, the claims remained in appellate status, and they were characterized as noted on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

As noted, the Board issued a decision in June 2015 remanding these matters for additional development.  In a March 2016 rating decision, the RO increased the rating for the T8 spine fracture to 40 percent effective from December 23, 2015 and also granted a total disability rating based on individual unemployability (TDIU).  The case has been returned to the Board.  As sufficient efforts were made to obtain the noted medical records and the requested medical examination was obtained, the Board finds the directives have been substantially complied with as to issue 1, and the matter is properly before the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The issue of entitlement to an increased disability rating for IVDS of the right lower extremity associated with a T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, is addressed in the REMAND section below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

Finally, while the claims could alternately be characterized as increased rating and restoration claims, given the Board's prior characterization, the instant decision to award a 40 percent for the entire rating period in question as to the back, and to remand the other claim, and as will the below discussion will illustrate, the Board will leave the claims as characterized in the June 2015 Board decision.  


FINDING OF FACT

Throughout the appeal period (with the exclusion of the period for which a temporary total rating was in effect), the Veteran's T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD has approximated forward flexion of the thoracolumbar spine of 30 degrees or less, with no sustained improvement shown at any time; with no unfavorable ankylosis of the entire thoracolumbar spine or the entire spine or incapacitating episodes shown;.


CONCLUSION OF LAW

The criteria for an increased rating of 40 percent for T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD have been met for the period from February 1, 2014, to December 22, 2015; the criteria for a rating in excess of 40 percent have not been met or approximated at any time relevant to the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

The Veteran filed this claim for increased rating November 17, 2010.  VA notified the Veteran that month of the information and evidence needed to substantiate and complete the claims decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA records, and identified non-VA records have been obtained.  A March 2016 response from the Veteran to the 2016 supplemental statement of the case indicates she has no additional evidence to submit.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issue decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran has not alleged that her disability has worsened since the most recent examination.

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the claim below.

II.  T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD

      A.  Law

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of a musculoskeletal disability that is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The provisions of 38 C.F.R. § 3.344 provide criteria and considerations to take into account when determining whether a reduction in a rating is warranted.  38 C.F.R. § 3.344 (a) notes that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and Department of Veterans Affairs regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations less full and complete than those in which payments were authorized or continued will not be used as a basis of reduction. 

Ratings on account of diseases subject to temporary or episodic improvement, e.g., manic depressive or other psychotic reaction, epilepsy, psychoneurotic reaction, arteriosclerotic heart disease, bronchial asthma, gastric or duodenal ulcer, many skin diseases, etc., will not be reduced on any one examination except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344 (a).

The provisions of paragraph (a) apply to ratings which have continued for long periods at the same level (5 years or more).  38 C.F.R. §  3.344 (c).

The Veteran's T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD, is rated under Diagnostic Code 5242 pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71.  

According to the General Formula, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2016) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

      B.  Analysis

Service connection and a 40 percent rating has been in effect for this disability since March 2001.  In her December 2010 claim, the Veteran indicated that her condition had gotten progressively worse.  She noted severe back, hip and radiating leg pain resulting in several falls, back and leg spasm limiting the ability to sit or lie down, and difficulty walking even when she uses a cane.  

Historically, a June 2008 VA examination of the back revealed flexion limited to 30 degrees but no ankylosis.  

At a January 2011 VA contract examination, the Veteran reported a history of T8 compression fracture in 1977 with pain ever since the injury.  At the 2011 examination, she reported increased radiating low and mid-back pain that limits her ability to walk but denied any bowel or bladder complaints.  She reported current treatment with Percocet as needed but primarily to sleep through nocturnal pain.  She reported that she had been unable to do her job as a nurses' aid due to an inability to lift or perform patient care since July 2010.  On examination, sensory deficit and motor weakness were present on the right.  There appeared to be a fixed position or ankylosis of the thoracolumbar spine which was unfavorable because it caused difficulty walking because of limited line of vision.  The ankylosis appeared to be a 40 degree flexion of the lumbar spine, but there were no X-rays available for the examiner to review.  Range of motion was difficult to assess due to this apparent ankylosis.  She was unable to extend her back whatsoever and stayed flexed at 40 degrees in the lumbar spine.  She was able to flex further forward to 60 degrees and then extend back up to 40 degrees.  Right and left lateral flexion was 0 degrees, right and left rotation was 15 degrees.  There was pain with movement in any direction and the Veteran was not capable of any repetitive range of motion.  Inspection of the spine showed normal symmetry and appearance, and normal spinal curvature with the exception of the fixed flexion of the lumbar spine.  

The Veteran underwent additional VA-contract examination of the back in April 2011.  She reported she stopped work as a nurses' aid in September 2010.  She stated she was unable to perform activities such as vacuuming, taking out trash, shopping gardening and pushing a lawn mower.  On examination, posture was within normal limits.  Gait was abnormal, limping.  The Veteran used a cane.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear pattern.  Range of motion testing of the thoracolumbar spine showed flexion from 0 to 90 degrees, extension, right and left lateral flexion, and left and right lateral rotation were all from 0 to 25 degrees with objective evidence or tenderness.  Repetitive motion testing yielded no additional functional limitation.  There was no objective evidence of ankylosis of the thoracolumbar spine.  

On April 13, 2012, she had a decompressive laminectomy of L4 5 with discectomy and fusion at L4 5, performed at a non-VA facility.  An MR1 scan and X-rays prior to surgery showed marked spinal stenosis at 4-5 and lateral recess stenosis at 5-1 with instability on flexion/extension at L4-L5.  A temporary total rating was assigned from the date of surgery through May 31, 2012.  

The Veteran underwent VA examinations of the back in April 2013 and December 2015.  In April 2013, she endorsed continued severe pain, weakness and muscle spasm.  Ranges of motion included flexion to 75 degrees with pain, extension 15 degrees with pain, bilateral lateral flexion to 15 degrees with pain, and bilateral rotation to 15 degrees with pain.  There was no additional loss of motion in degrees after repetitive motion.  There was no spasm and ankylosis was not noted.  Gait was noted as normal, there was no guarding and spinal contour was not abnormal.  There was no evidence of IVDS.  Strength and sensory testing was normal.  Straight leg raising was positive.  There was no radiculopathy or other neurologic abnormality.  The impact of the thoracolumbar spine condition on the functioning was that she had no ability to do heavy lifting or prolonged walking and or standing during flare-ups.  

In December 2015, the examiner diagnosed IVDS and DDD of the thoracolumbar spine and T7-8 fracture.  The Veteran presented with a walker, dragging her left foot with difficulty.  She reported chronic daily low and mid-back pain, constantly 10 out of 10 in severity.  She reported she stayed in bed most of the time, and when in bed the pain is 7/10 in severity.  However, standing a few minutes causes mid-back pain to increase up to 10/10.  Pain radiates to both legs.  She reported that her neurosurgeon has advised another surgery, a L3-L4 fusion.  She reported being only able to walk in the house, noting that mid and low back pain worsened with changing positions.  She uses her walker in her house.  Flare-ups occur twice a week during which she cannot stand or walk for more than five minutes.  She has a niece who had to come to help cleaning/cooking for her for a week.  

Examination revealed no ankylosis.  Range of motion of the spine was flexion 30 degrees, extension to 10 degrees, bilateral lateral flexion to 15 degrees and bilateral rotation to 20 degrees.  It was noted that she could not bend her back.  There was pain with weight bearing and pain caused functional loss.  There was no additional loss of motion in degrees after repetitive motion.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  There was no evidence of radiculopathy or neurologic abnormalities such as bowel or bladder problems/pathologic reflexes.  There was IVDS but the Veteran did not have any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  She required constant use of a walker.  There was no muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  

Based upon the objective testing, the decision to award varying ratings appears arguably supportable.  However, the decision to continue the 40 percent rating, then grant a temporary total rating, followed by a 10 percent rating and then another 40 percent rating during this rating period results in a rollercoaster of an evaluation that is not truly consistent with the Veteran's disability picture.  When viewed in the context of the entire examination and treatment record, her symptoms can be reasonably inferred to describe a fairly constant state of limitation of the thoracolumbar back throughout the appeal period, despite surgery.  There was no appreciable sustained improvement based on the surgery, and no true improvement shown in the April 2013 examination when viewed in conjunction with the December 2015 examination.  As such, the Board shall assign an evaluation that provides the greatest degree of stability of the evaluation, consistent with the overall appearance of the Veteran's back disability.  See 38 C.F.R. § 3.44, 4.2, 4.7, 4.21 (2016).  Specifically, even when the Veteran's forward flexion may have been measured to be in excess of 30 degrees, her consistent complaints of pain and descriptions of limited functionality, shown in the examinations and the treatment records, more nearly approximate flexion limited to 30 degrees realistically.  Accordingly, the Board finds that the evidence more nearly approximates the 40 percent rating than a 10 percent rating for the period from February 1, 2014, to December 22, 2015.  

However, the relevant VA rating criteria are not met as to a rating in excess of 40 percent at any time.  That is, the rating schedule requires unfavorable ankylosis of the entire thoracolumbar spine (50 percent) or unfavorable ankylosis of the entire spine (100 percent); neither of which are shown.  Specifically, all of the spine examinations with the exception of the April 2011 report, which was conducted without the benefit of X-rays and was since proven to be inaccurate as to ankylosis, affirmatively reflect findings of no ankylosis, and no other medical evidence of record reflects any such limitation of favorable ankylosis of the spine.  

Additionally, the examinations contain affirmative evidence of no IVDS productive of any incapacitating episodes.  The treatment record does not support incapacitating episodes.  Thus, the relevant VA rating criteria are not met or approximated as to a rating in excess of 40 percent at any time.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. MacDonald, 
28 Vet. App. 158 (2016 ).  See DeLuca.  However, the appellant is now in recipt of the maximum evaluation for limitiaton of motion.  In fact, the evaluation would be consistent with no appreciable motion.  As such, further discussion of Correia and DeLuca would serve no useful purpose and would not provide for a higher evaluation based upon limitiaton of motion.  See, Johnston v. Brown, 10 Vet. App. 80 (1997). 

Accordingly, the 40 percent rating adequately represents any functional impairment attributable to the disability at all relevant times.  See 38 C.F.R. §§ 4.41, 4.10 (2016).  

For all the foregoing reasons, the preponderance of the evidence is against a rating in excess of 40 percent at any time during the pendency of the claim for this disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

For the period from February 1, 2014, to December 22, 2015, a 40 percent rating, and no higher, is granted for T-8 compression fracture with DJD, diffuse thoracic spondylosis, and DDD; a rating in excess of 40 percent is denied at all times relevant to the claim (excluding the period from April 13, 2012, to May 31, 2012, during which the Veteran was in receipt of a temporary total rating under 38 C.F.R. § 4.30).  


REMAND

Increased Rating - IVDS of the right lower extremity

A remand is warranted for issuance of an addendum medical opinion as to this claim.  Several neurological manifestations of the right lower extremity were noted in the December 2015, Peripheral Nerves Disability Benefits Questionnaire (DBQ).  However, it remains unclear which of these manifestations, if any, are associated with the service-connected IVDS of the right lower extremity, rated as mild incomplete anterior crural nerve (femoral) paralysis (DC 8526).  Parenthetically, the Board notes that the Veteran is also service-connected for external popliteal nerve (common peroneal) right lower extremity (DC 8521).  

While the examination disclosed intermittent mild pain, paresthesias and numbness in the right lower extremity, and mild impairment as to the external popliteal nerve and other separate right lower extremity peripheral nerves, including the internal popliteal (tibial) (DC 8524) and posterior tibial (8525) nerves, the March 2016 addendum indicates the anterior crural nerve issue had improved/resolved.  Nonetheless, it is unclear whether the Veteran's symptoms that are present are all medically attributable to the external popliteal nerve, or whether there are symptoms which are separate and distinctly attributable to these other mildly impaired nerves in the right lower extremity, including the internal popliteal (tibial) and posterior tibial nerves.  While the issue on appeal, IVDS of the right lower extremity, is currently rated under the DC 8526 for the anterior crural (femoral) nerve, the Board notes that the other peripheral nerve DCs (including 8524 and 8525) are potentially applicable and if so to what degree.  Accordingly, an addendum is required to answer this medical question prior to Board review.  

Accordingly, the case is REMANDED for the following action:


1.  Return the claims file to the examiner who conducted the December 2015 VA examination, if available, for an addendum opinion.  Specifically, obtain an addendum opinion with supporting rationale as to whether there are any right lower extremity peripheral nerve manifestations that are at least as likely as not (50 percent probability or greater) attributable to a peripheral nerve other than the external popliteal nerve (common peroneal).  The examiner is asked to specifically address the internal popliteal (tibial) and posterior tibial nerves.  

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


